Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17460741 application filed 08/30/2021.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim(s) 1,2,3,4,5,6,7,8,9,10 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a supply unit" in claim(s) 1,9 "a converter gas, a blast furnace gas (BFG), or a
COREX furnace gas (CFG)" pg 6 ln 18-19, "a compressor" pg 7 ln 15, 
"a carbon monoxide recovery unit" in claim 3,
"a cooling unit" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 limitation "a carbon monoxide recovery unit" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 limitation "a cooling unit" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130647 (herein known as DUNN) in view of “Copper(I)-containing supported ionic liquid membranes for carbon monoxide/nitrogen separation” (herein known as ZARCA).

With regard to claim 1, DUNN teaches a system for recovering carbon monoxide from an industrial by-product gas via 5, especially at para 35
 a supply unit (A, C2; structural equivalent) for supplying an industrial by-product gas containing carbon dioxide, nitrogen, carbon monoxide, and hydrogen, especially at fig, abstract, para 33,34
 a first membrane separation unit B including a separation membrane capable of allowing carbon dioxide and hydrogen to permeate, and receiving the industrial by-product gas supplied from the supply unit to allow carbon dioxide and hydrogen to permeate, especially at fig, abstract, para 33,35
 a second membrane separation unit C, and receiving a gas remaining in the first membrane separation unit to allow carbon monoxide to permeate, especially at fig, abstract, para 33,35
 DUNN does not specifically teach membrane separation unit including a polymer membrane in which a transition metal is supported 
But, ZARCA teaches membrane separation unit including a polymer membrane in which a transition metal is supported  , especially at abstract, pg 38 col 2 para 2,pg 39 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide DUNN with membrane separation unit including a polymer membrane in which a transition metal is supported of ZARCA for the benefit of a specific membrane, which is taught as carbon monoxide permeable, see especially abstract, pg 38 col 2 para 2,pg 39 col 2 para 2 ZARCA

With regard to claim 2, DUNN teaches
 wherein the supply unit further comprises a compressor C2 for compressing the industrial by-product gas, especially at para 34

With regard to claim 3, DUNN teaches
 a carbon monoxide recovery unit 8 (structural equivalent) for recovering the carbon monoxide which has permeated the second membrane separation unit, especially at fig, para 35

With regard to claim 6, DUNN teaches
 ZARCA teaches wherein the transition metal is Cu, especially at abstract, pg 38 col 2 para 2,pg 39 col 2 para 2

With regard to claim 8, DUNN teaches a method for recovering carbon monoxide from an industrial by-product gas via 5, especially at para 35
 allowing an industrial by-product gas containing carbon dioxide, nitrogen, carbon monoxide, and hydrogen to come into contact with a first membrane separation unit B including a separation membrane capable of allowing carbon dioxide and hydrogen to permeate, thereby allowing the carbon dioxide and the hydrogen to permeate, especially at fig, abstract, para 33,35
 allowing a gas remaining in the first membrane separation unit to come into contact with a second membrane separation unit C, thereby allowing carbon monoxide to permeate, especially at fig, abstract, para 33,35
 DUNN does not specifically teach membrane separation unit including a polymer membrane in which a transition metal is supported 
But, ZARCA teaches membrane separation unit including a polymer membrane in which a transition metal is supported, especially at abstract, pg 38 col 2 para 2, pg 39 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide DUNN with membrane separation unit including a polymer membrane in which a transition metal is supported of ZARCA for the benefit of a specific membrane, which is taught as carbon monoxide permeable, see especially abstract, pg 38 col 2 para 2,pg 39 col 2 para 2 ZARCA

With regard to claim 9, DUNN teaches a system for processing an industrial by-product gas via 5, especially at para 35
 a supply unit (A, C2; structural equivalent) for supplying an industrial by-product gas containing carbon dioxide, nitrogen, carbon monoxide, and hydrogen, especially at fig, abstract, para 33,34
 a first membrane separation unit B including a separation membrane capable of allowing carbon dioxide and hydrogen to permeate, and receiving the industrial by-product gas supplied from the supply unit to allow carbon dioxide and hydrogen to permeate, especially at fig, abstract, para 33,35
 a second membrane separation unit C, and receiving a gas remaining in the first membrane separation unit to allow carbon monoxide to permeate, especially at fig, abstract, para 33,35
 DUNN does not specifically teach membrane separation unit including a polymer membrane in which a transition metal is supported 
But, ZARCA teaches membrane separation unit including a polymer membrane in which a transition metal is supported, especially at abstract, pg 38 col 2 para 2, pg 39 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide DUNN with membrane separation unit including a polymer membrane in which a transition metal is supported of ZARCA for the benefit of a specific membrane, which is taught as carbon monoxide permeable, see especially abstract, pg 38 col 2 para 2,pg 39 col 2 para 2 ZARCA


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130647 (herein known as DUNN) in view of “Copper(I)-containing supported ionic liquid membranes for carbon monoxide/nitrogen separation” (herein known as ZARCA) as applied to claim(s) above, and further in view of KR102059068B1 (herein known as KIM).

With regard to claim 5, DUNN does not specifically teach wherein the separation membrane capable of allowing carbon dioxide and hydrogen to permeate has a carbon dioxide/carbon monoxide selectivity and a hydrogen/carbon monoxide selectivity within the claimed range, and a permeability of carbon dioxide and hydrogen of within the claimed range 
But, KIM teaches wherein the separation membrane capable of allowing carbon dioxide and hydrogen to permeate has a carbon dioxide/carbon monoxide selectivity and a hydrogen/carbon monoxide selectivity within the claimed range, and a permeability of carbon dioxide and hydrogen of within the claimed range, especially at pg 9 para 7-pg 10 para 1, pg13 para 6-8 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute the separation membrane of DUNN-ZARCA with wherein the separation membrane capable of allowing carbon dioxide and hydrogen to permeate has a carbon dioxide/carbon monoxide selectivity and a hydrogen/carbon monoxide selectivity within the claimed range, and a permeability of carbon dioxide and hydrogen of within the claimed range of KIM, because the substitution of one type of membrane for another that are both used for the same purpose (i.e. carbon dioxide and hydrogen permeable) would be well within the scope of the skilled artisan. (See MPEP 2141 III,B)
 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130647 (herein known as DUNN) in view of “Copper(I)-containing supported ionic liquid membranes for carbon monoxide/nitrogen separation” (herein known as ZARCA) as applied to claim(s) above, and further in view of US 20210025651 (herein known as TAKASE).

With regard to claim 10, DUNN does not specifically teach a "refrigeration" (cooling) unit for cooling a gas containing the carbon dioxide and the hydrogen to recover liquefied carbon dioxide 
But, TAKASE teaches a "refrigeration" (cooling) unit (structural equivalent) for cooling a gas containing the carbon dioxide and the hydrogen to recover liquefied carbon dioxide, especially at para 33,106  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the carbon dioxide and the hydrogen which have permeated the first membrane separation unit of DUNN-ZARCA with a "refrigeration" (cooling) unit for cooling a gas containing the carbon dioxide and the hydrogen to recover liquefied carbon dioxide of TAKASE for the benefit of "where the carbon dioxide liquefies but the hydrogen remains gaseous thereby allowing the two components to be separated" as stated by TAKASE at para 33


Allowable Subject Matter
Claim(s) 4,7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776